Citation Nr: 1335881	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  07-37 245	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for thyroid cancer due to exposure to ionizing radiation.  

2.  Entitlement to service connection for metastatic carcinoma of the lungs as secondary to thyroid cancer.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to May 1980.  The Veteran died in March 2013.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The case is now under the jurisdiction of the Cleveland, Ohio RO.  

In a January 2012 decision, the Board denied the claims on appeal.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2013, during the pendency of his appeal to the Court, the Veteran died.  The Veteran's surviving spouse subsequently requested to be substituted as the appellant.  See 38 U.S.C.A. § 5121A (West Supp. 2012).  By a March 2013 order, the Court granted the appellant's request for substitution.  Accordingly, the appellant has been substituted as the claimant for the purposes of processing to completion the claims that were pending at the date of the Veteran's death.  The Court issued a memorandum decision in March 2013, setting aside the January 2012 Board decision.  The case has been returned to the Board for review.

The Veteran provided testimony before the Board in October 2008 before a Veterans Law Judge who is no longer employed with the Board.  A transcript of that hearing has been associated with the claims file.  In June 2011, the Veteran elected to have a second hearing.  In August 2011, the Veteran testified before the undersigned Veterans Law Judge via a video conference hearing.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contended that his thyroid cancer was caused by exposure to ionizing radiation when he served aboard the USS Holland.  He testified that his primary job was to refurbish, repair, and rewind electric motors on the submarines. 

The Veteran's claims for service connection were denied by a January 2012 Board decision.  In pertinent part, the Board found that service connection was not warranted as there was no evidence of exposure to ionizing radiation during active service.  The Board referenced the DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, which revealed dose levels of 00.000 from November 27, 1978 to March 4, 1980 and the letter from the Naval Dosimetry Center wherein the period of exposure to DDE-Photon was from November 27, 1978 to March 4, 1980 with a dose (REM) of 00.000.  The Board found that referral for a dose estimate from the Under Secretary for Health was not required as the evidence did not reflect any measurable doses of radiation exposure (i.e., higher than 0) during his period of active service.  

In the March 2013 Memorandum decision, the Court found that the Board erred by failing to forward evidence of radiation exposure to the Under Secretary for Health.  The relevant VA regulation, 38 C.F.R. § 3.311(a)(2)(iii) (2013), states:  

Other exposure claims.  In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  Id.  

The Court explained that the Board failed to forward the records to the Under Secretary for Health in accordance with the aforementioned VA regulation and the March 2009 remand directive wherein the Board requested that the records be forwarded to the Under Secretary for Health for a dose estimate.  Id; Stegall v. West, 11 Vet. App. 268 (1998).  The Court determined that the Board's error necessitated remand of the claim for entitlement to service connection for thyroid cancer.  

In addition, the Board recognizes the Court's statement regarding inadequate statement of reasons or bases in the January 2012 Board decision.  The Court asserted that the Board did not explain the gap in the records with respect to the Veteran's reported exposure to radiation.  The Veteran reported that he was exposed to radiation during his service aboard the USS Holland from November 1978 to May 1980.  The RO requested all records related to radiation risk and the records, consisting of the DD Form 1141 and the Naval Dosimetry Center assessment, only reflected exposure to radiation from November 1978 to March 1980.  See December 2005 Request for Information.  However, as the Veteran's claim is being remanded for other reasons, the Board will direct that all records related to any radiation exposure from March 1980 to May 1980 be requested.  The Board will also request that the Under Secretary for Health provide a dose estimate for the entire period of reported exposure to radiation from November 1978 to May 1980.  

In addition, the Veteran was not notified regarding the assignment of disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  On remand, an appropriate notification letter must be provided.

Finally, the Veteran's claim for entitlement to service connection for metastatic carcinoma of the lungs as secondary to thyroid cancer is inextricably intertwined with the claim for entitlement to service connection for thyroid cancer.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, appellate consideration of the claim for service connection for metastatic carcinoma of the lungs as secondary to thyroid cancer must be deferred pending completion of the action requested below, to include RO adjudication of the issue.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish an appropriate VCAA notification letter with respect to the issue of entitlement to service connection for metastatic carcinoma of the lungs as secondary to thyroid cancer, to include the criteria for consideration in the assignment of a disability rating and/or effective date in the event of award of any benefit sought.

2.  Contact the appropriate facility and request all records from March 1980 to May 1980 with respect to the Veteran's exposure to radiation.  Any response should be documented and the appellant notified accordingly.  

3.  Forward the Veteran's service personnel records, DD Form 1141, Naval Dosimetry Center response, service treatment records, as well as the Veteran's statements regarding inaccurate readings from his thermoluminescence dosimeter (TLD), and articles from the NDT Resource Center and AEC regulatory guide, noting that bumping or dropping dosimeters can reflect inaccurate readings and that dosimeters should be worn in pairs when used as the primary method of personnel radiation monitoring (the Veteran has stated that he only wore one), to the VA Under Secretary for Health for a dose estimate in accordance with 38 C.F.R. § 3.311(a)(2)(iii) (2013).  

The Under Secretary for Health should be requested to provide a dose estimate for the reported period of exposure from November 1978 to May 1980.  

4.  If it is determined the Veteran was exposed to ionizing radiation, forward the Veteran's claims file to the VA Under Secretary for Benefits for consideration in accordance with 38 C.F.R. § 3.311(c) (2013).

5.  After completing the above, and any other development deemed necessary, readjudicate the claim for service connection for thyroid cancer due to exposure to ionizing radiation, based on the entirety of the evidence, and adjudicate the issue of entitlement to service connection for metastatic carcinoma of the lungs as secondary to thyroid cancer, based on the entirety of the evidence.  If either benefit sought is not granted, send the appellant and her representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

